El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
En un pleito sobre refacción agrícola, entrega de tabaco y cuestiones incidentales, el demandante alegó que el taba-calero le adeudaba $585.82. Entre otras defensas, el deman-dado Aponte alegó más o menos que a la terminación del con-trato el demandante le babía enviado una carta demostrativa de una liquidación de cuentas, y de que el demandado podía pasar a recoger un cheque por $84.86. El demandante sos-tuvo que esta carta no era obligatoria para él, toda vez que el demandado nunca aceptó la liquidación, y que tal liquida-ción era necesaria, ya que no podían fijarse los precios sin el consentimiento del deudor. La corte resolvió que el contrato no exigía la aceptación, y, según entendemos, que los hechos tendían hacia una liquidación de la cuenta, de conformidad con la cual el demandante adeudaba a los demandados la ameritada suma de $84.86. La corte inferior, al resolver el caso contra el demandante, también indicó que ninguna de las partes presentó las liquidaciones; en otras palabras, los libros o los hechos.
Nos sentimos obligados a concluir que cuando un deman-dante en una cuenta mutua escribe una carta que demuestra un saldo a favor de la parte contraria, no puede, sin prueba más clara, obtener sentencia a su favor. El hecho mismo de que el demandado Aponte solicitara más de la cantidad *70ofrecida tendería a demostrar que no era deudor del deman-dante. Si bien el demandante pnede que presentara un caso 'prima facie de deuda, no obstante, en vista de la carta, la corte tenía derecho a dudar si él había probado la existencia de una deuda. Como nos sentimos inclinados a resolver que el demandante no estableció un caso completo, según decidió la corte inferior, creemos innecesario considerar el otro error o los otros errores alegados por el apelante.
Lamentamos . que en éste, al igual que lo hemos hecho en un número de casos, el apelado no haya radicado alegato para ayudar al tribunal en la consideración del mismo.
Los demandados también apelaron; mas como no han radicado alegato, convenimos con el demandante y apelado 'en que debe desestimarse esa apelación.